DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are 2 claims 35, renumber one of the claim as claim 36 and so one.
Regarding claim 42, delete “;” after “reservoir” in line 2 and substitute by -------.---------
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth, Jr. et al. (US 5,399,168) in view of Provenzano (US 2018/0103859).
  Regarding claims 25, 32, 39, Wadsworth discloses an implantable port device (abstract) comprising:
a housing made of a biocompatible material and having a width-to-height ratio of greater than 3.0 (fig. 1; col. 2, lines 46-54); a fluid reservoir within the housing (fig. 1); a self-sealing cap covering the fluid reservoir (fig. 1; col. 1, lines 19-22); a ridge formed in an upper surface of the housing and circumferentially surrounding at least a portion of the fluid reservoir (fig. 1, col. 8, lines 8-23); a catheter connector in fluid communication with the fluid reservoir (fig. 1), the catheter connector configured to be mated to a catheter (fig. 1). Claim 39, a housing configured to be implanted within a human patient, the housing containing a reservoir (fig. 1; col. 1, lines 49-56); a cap adjacent the reservoir and configured to receive a needle therethrough for delivery of a fluid to the reservoir (fig. 1; col. 5, lines 33-53;
col. 1, lines 51-56);  a connector in fluid communication with the reservoir, the connector configured to be mated to a catheter (fig. 1).
   Wadsworth discloses all the limitations set forth above but fails to explicitly disclose a battery disposed within the housing; a plurality of sensors in electrical communication with the battery, the sensors being disposed on or carried by the housing and configured to detect physiological data while the device is implanted within a body, the sensors comprising: a temperature sensor; a pulse oximeter; a heart-rhythm sensor; and an accelerometer; a data storage component disposed within the housing, the data storage component configured to store the physiological data detected via the sensors; and a wireless communication component configured to transmit physiological data stored in the data storage component to one or more external computing devices.
  However, Provenzano discloses a battery disposed within the housing (fig. 1; page 4, [0084]); a plurality of sensors in electrical communication with the battery, the sensors being disposed on or carried by the housing and configured to detect physiological data while the device is implanted within a body (page 1, [0007-0012]), the sensors comprising: a temperature sensor; a pulse oximeter; a heart-rhythm sensor; and an accelerometer (page 1, [0010]); a data storage (database) component disposed within the housing, the data storage component configured to store the physiological data detected via the sensors (page 2, [0025-0035]); and a wireless communication component configured to transmit physiological data stored in the data storage component to one or more external computing devices (fig. 5; page 3, [0035, 0057]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Provenzano within the system of Wadsworth in order to accurately transmit patient’s vital signs such as blood pressure, pulse oximetry, body temperatures etc to an external network thereby maximizing the safety of the system.
   Regarding claims 26, 33, Wadsworth discloses wherein the housing has a height of less than about
0.5 inches and a largest width dimension of between about 1 to 3 inches (fig. 1).
 Regarding claims 27, 35, Wadsworth and Provenzano disclose all the limitations set forth in claim 25 and Provenzano further discloses wherein the wireless communication component is configured to transmit the physiological data via Bluetooth (page 5, [0141]).
 Regarding claims 28, 35B, Wadsworth and Provenzano disclose all the limitations set forth in claim 25 and Provenzano further discloses wherein the wireless communication component is configured to transmit the physiological data to a smartphone (transmit to the internet in page 3, [0057]).
 Regarding claim 29, Wadsworth  and Provenzano disclose all the limitations set forth in claim 25 and Provenzano further discloses  wherein the heart rhythm sensor comprises a plurality of electrodes disposed on an external surface of the housing (page 3, [0033]).
 Regarding claim 30, Wadsworth discloses wherein the housing has a width-to-height ratio of greater than about 3.5 (fig. 1).
 Regarding claims 31, 37, Wadsworth and Provenzano disclose all the limitations set forth in claim 25 and Provenzano further discloses a suture fixation structure configured to receive a suture therethrough to facilitate securing the device within a body of a patient (fig. 1, page 2, [0017]).
 Regarding claim 34, Wadsworth discloses a catheter mated to the catheter connector such that the catheter is in fluid communication with the fluid cavity (fig. 1).
 Regarding claim 36, Wadsworth and Provenzano disclose all the limitations set forth in claim 25 and Provenzano further discloses  wherein the plurality of sensors comprises: a temperature sensor; a pulse oximeter; a heart-rhythm sensor; and an accelerometer (page 1, [0010]; page 3, [0064]).
 Regarding claim 38, Wadsworth discloses a ridge formed in an upper surface of the housing at a position adjacent the fluid cavity (fig. 1).
 Regarding claim 40, Wadsworth discloses wherein the device has a width-to-height ratio of greater than 3.0 (fig. 1).
 Regarding claim 41, Wadsworth discloses wherein the device has a height of less than about 0.5 inches and a greatest width dimension of between about 1 to 3 inches (fig. 1).
 Regarding claim 42, Wadsworth discloses a ridge formed in an upper surface of the housing adjacent the reservoir (fig. 1).
 Regarding claim 43, Wadsworth and Provenzano disclose all the limitations set forth in claim 39 and Provenzano further discloses a battery disposed within the housing and in electrical communication with the sensors (page 4, [0084]; page 3, [0064]).
 Regarding claim 44, Wadsworth and Provenzano disclose all the limitations set forth in claim 39 and Provenzano further discloses a data storage component disposed within the housing, the data storage component configured to store the physiological data detected via the sensors (page 2, [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ball et al. (US 8,827,904) discloses automatic parameter status on an implantable medical device system.
Wiley et al. (US 9,079,004) discloses overmolded……….features.
Beling et al. (US 8,092,435) discloses portal with septum embedded indicia.
Kerr et al. (US 10,022,094) discloses x-ray………..access port.
Hamatake et al. (US 8,932,271) discloses implantable….indicators.
Di Palma et al. (US 2008/0114308) discloses vascular access port with catheter connector.
Smith et al. (US 2016/0317797) discloses implantable access port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
August 25, 2022

                                                                                /DANIEL PREVIL/                                                                                Primary Examiner, Art Unit 2684